 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESMAL MATTHEWS,                                      No. 2:19-cv-2463-KJM-KJN PS
12                                                          ORDER
                             Plaintiff,
13
                  v.
14
      CALIBER HOME LOANS, et al.,
15
                             Defendants.
16

17               Presently pending before the court is plaintiff’s motion for electronic case filing. (ECF

18   No. 15.) Generally, “any person appearing pro se may not utilize electronic filing except with the

19   permission of the assigned Judge or Magistrate Judge.” See E.D. Cal. L.R. 133(b)(2). Plaintiff’s

20   motion for electronic case filing does not provide any good cause for deviance from the Local

21   Rule applicable to unrepresented litigants. As such, the motion is DENIED.

22   Dated: January 28, 2020

23

24

25
     matt.2463
26
27

28
                                                           1
